               Case 2:19-cr-00062-JAM Document 89 Filed 06/09/21 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ANDREA JORDAN
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:19-cr-062 JAM
12
                    Plaintiff,
13
     vs.                                                 STIPULATION AND ORDER MODIFYING
14                                                       DEFENDANT’S SPECIAL CONDITIONS
     ANDREA JORDAN,                                      OF RELEASE
15

16                  Defendant.

17

18

19

20          Defendant Andrea Jordan is presently released on pre-trial conditions. She is charged by
21
     Indictment as a participant in three distinct but closely related conspiracies to distribute various
22
     controlled substances (fentanyl, oxycodone, hydrocodone, morphine, hydromorphone,
23
     methadone), and two counts of distribution of fentanyl. Her release conditions include that she
24

25   “must participate in a cognitive behavioral therapy program as directed by the pretrial services

26   officer. Such programs may include group sessions led by counselor or participation in a
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
                 Case 2:19-cr-00062-JAM Document 89 Filed 06/09/21 Page 2 of 3


 1   program administered by the Pretrial Services Office.” (Special Condition Number 13, ECF
 2
     Entry 57). The parties to this action, Plaintiff United States of America by and through Assistant
 3
     United States Attorney Paul Hemesath, and Defendant Andrea Jordan by and through her
 4
     attorney Todd D. Leras, stipulate as follows:
 5

 6          1.     Ms. Jordan is supervised for compliance with her pre-trial release conditions by

 7                 Program Development Specialist Taifa Gaskins. Ms. Jordan has participated in the
 8
                   therapy sessions, but recently she and her adult son experienced housing insecurity
 9
                   after being displaced from their long-term residence. On May 24, 2021, Officer
10
                   Gaskins requested via email that the parties consider removal of the cognitive
11

12                 behavioral therapy condition by stipulation, in part, to ease the pressure on Ms.

13                 Jordan resulting from her housing situation.
14
            2. The government and defense counsel have no objection to removal of the cognitive
15
                   behavioral therapy condition.
16
            The parties therefore request modification of Ms. Jordan’s Special Conditions of Release
17

18   to remove Special Condition Number 13 relating to participation in cognitive behavioral therapy.

19   All other general and special conditions of release previously ordered shall remain in full force
20
     and effect.
21
            Assistant U.S. Attorney Paul Hemesath has reviewed this stipulation and proposed order
22
     and authorized (via email) Todd Leras to sign it on his behalf.
23

24

25   DATED: June 8, 2021
                                                             By     /s/ Todd D. Leras for
26
                                                                    PAUL A. HEMESATH
27                                                                  Assistant United States Attorney
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
               Case 2:19-cr-00062-JAM Document 89 Filed 06/09/21 Page 3 of 3


 1   DATED: June 4, 2021
                                                            By   /s/ Todd D. Leras
 2
                                                                 TODD D. LERAS
 3                                                               Attorney for Defendant
                                                                 ANDREA JORDAN
 4

 5

 6

 7

 8
                                                 ORDER
 9
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
10
     hereby ordered that Special Condition of Release Number 13, requiring Defendant Andrea
11

12   Jordan to participate in cognitive behavioral therapy is eliminated (ECF Docket Entry 57).

13          All other general and special conditions of release imposed by this Court as to Defendant
14
     Andrea Jordan shall remain in full force and effect.
15
            IT IS SO ORDERED.
16

17

18   DATED: JUNE 9, 2021

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
